ELECTRONIC RECORD
                                                                           IJ«-/¥

COA#       07-13-00420-CR                        OFFENSE:        2


           David Dwayne Keelin aka
           Dewayne Keelin aka Davis Dwayne
           Keelin aka Dwayne Keelin v. The
STYLE:     State of Texas                        COUNTY:         Hall

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    100th District Court


DATE: 08/13/2014                  Publish: NO    TC CASE #:      3610




                        IN THE COURT OF CRIMINAL APPEALS



         David Dwayne Keelin aka Dewayne
         Keelin aka Davis Dwayne Keelin aka
STYLE:   Dwayne Keelin v. The State of Texas

         PROSE                        Petition
                                                      CCA#:
                                                                     !3frf-/»
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      p* /0l(jJ)lF'                              SIGNED:.                          PC:

JUDGE:       fX* /UtA^^L                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD